Order entered October 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01031-CR

                                 LESTER J. HART, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F14-31207-I

                                            ORDER
       By letter dated September 22, 2015, the Court notified appellant that his attorney had
filed an Anders brief and that appellant’s pro se response, if he chose to file one, is due by
November 6, 2015. The Court now has before it appellant’s pro se letter indicating he wishes to
file a response and asking how much time he has to do so. We will treat the letter as a request for
an extension of time to file his pro se response. As such, we GRANT the extension request.
       We ORDER to file his pro se response by MONDAY, DECEMBER 14, 2015. If the
pro se response is not received by the date specified, the appeal will be submitted on the Anders
brief alone.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Lester J. Hart,
TDCJ No. 1991275, Lindsey State Jail, 1620 F.M. 3344, Jacksboro, Texas 76458.
                                                      /s/   ADA BROWN
                                                            JUSTICE